Citation Nr: 9911644	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-16 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than May 17, 1996, 
for a grant of service connection for major depression.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980, and from May 1987 to November 1988.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a rating determination entered in 
January 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin, establishing an 
effective date of May 17, 1996, for a grant of entitlement to 
service connection for depression.


FINDINGS OF FACT

1.  The veteran did not file a formal or informal claim for 
entitlement to service connection for depression prior to May 
17, 1996.

2.  By rating decision in January 1997, the RO established 
entitlement to service connection for depression effective 
from May 17, 1996.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than May 17, 1996, for a grant of entitlement to service 
connection for depression, have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that since clinical depression was noted 
on his September 1988 Medical Evaluation Board, the effective 
date for his grant of service connection for depression 
should be the date of his discharge from his second term of 
service, or November 1988.

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Where a grant of disability compensation is made on the basis 
of direct service connection, the effective date will be the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  38 C.F.R. § 3.400(b)(2).  
Otherwise, the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
Id.

By action of the RO in January 1997, service connection was 
established for major depression, and an effective date for 
such grant was assigned as of the date of receipt by the RO 
of the veteran's claim, May 17, 1996.

The question presented by this appeal is whether any claim, 
be it formal or informal, for service connection for major 
depression was received by VA earlier than May 17, 1996, and 
whether any such claim preceded or followed the date on which 
entitlement arose.  It is undisputed that the veteran's VA 
Form 21-4138, Statement in Support of Claim, was received on 
May 17, 1996, wherein he indicated a desire to file a claim 
for service connection for depression.

It is not alleged or shown by the record that a formal claim 
alleging entitlement to service connection for depression, 
that is, a specific claim in the form prescribed by the 
Secretary of VA, was filed prior to May 17, 1996.  38 
U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151 (1998).

As to the matter of whether an informal claim was submitted 
prior to May 17, 1996, it is noted that any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant, his duly 
authorized representative, a Member of Congress, or some 
other person acting as next friend of a claimant who is not 
sui juris, may be considered an informal claim.  38 C.F.R. § 
3.155(a).  However, a review of the record shows that there 
is no documentation or indication demonstrating an intent on 
the part of the veteran to apply for and/or obtain VA 
compensation for service connection for depression earlier 
than his May 17, 1996 claim.

The Board recognizes here that the date of an outpatient or 
hospital examination or the date of hospital admission to a 
VA or uniformed services hospital, or the date of the 
veteran's admission to a non-VA hospital, where the veteran 
was maintained at VA expense, will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(b)(1) (1998).  In this 
regard, the Board notes that the veteran was admitted for a 
psychiatric hospitalization beginning on May 9, 1996, thereby 
raising the issue of whether the effective date for the 
veteran's claim for service connection for major depression 
should be May 9, 1996.  However, the cited regulation is 
predicated on a prior allowance of a claim for pension or 
compensation, disallowance of a formal claim for compensation 
for the reason that the service-connected disability is not 
compensable in degree, prior disallowance of a claim for 
compensation or pension by a retired member of a uniformed 
service due to receipt of retired pay, or prior disallowance 
of pension on the basis that the disability was not 
permanently disabling.  38 C.F.R. § 3.157(b) (1998).  In this 
case, the veteran's May 1996 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that a claim, be it formal or informal, for service 
connection for major depression was filed earlier than May 
17, 1996.  A treatment report may constitute an informal 
claim for some benefits, such as an increased rating for a 
condition already established as service-connected, but such 
does not apply to original applications for service 
connection where there has been no prior allowance or 
disallowance of a formal claim for service connection.  38 
C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

As previously discussed, under the governing legal authority, 
it is the later of the date of receipt of claim or the date 
entitlement arose that is the earliest effective date 
assignable.  38 U.S.C.A. § 5010(a); 38 C.F.R. § 3.400; see 38 
C.F.R. § 3.400(b)(2).  After reviewing the record, the Board 
is unable to find a basis for establishing an effective date 
for service connection for major depression earlier than the 
date assigned by the RO.

The veteran contends that since depression was noted on his 
September 1988 Medical Evaluation Board, the effective date 
for his grant of service connection for depression should be 
the date of his discharge from his second term of service, or 
November 1988.  However, as cited previously, applicable 
regulations require that the veteran file a claim for service 
connection for disability.  The Board notes that the veteran 
had previously filed claims for other disabilities and had at 
least some familiarity with the claims process.  For example, 
in November 1988 the veteran filed a claim for service 
connection for right knee and back disabilities.  The Board 
notes that right knee and back disabilities, as well as 
clinical depression, were also diagnosed on the veteran's 
September 1988 Medical Evaluation Board.  However, for 
whatever reason, the veteran chose not to list depression as 
a disability for which he was seeking service connection on 
his November 1988 claim.

In the present case, the law, not the evidence, is 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
Board holds that, as a matter of law, there is no entitlement 
to an effective date earlier than May 17, 1996, for a grant 
of service connection for major depression.  









ORDER

An effective date prior to May 17, 1996, for service 
connection for major depression, is denied.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

